FILE COPY




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                         August 10, 2021

                                       No. 04-21-00196-CR

                               Ricky Maurice RICHARDSON, Jr.,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 451st Judicial District Court, Kendall County, Texas
                                      Trial Court No. 5898
                          Honorable Kirsten Cohoon, Judge Presiding


                                          ORDER
        The reporter’s record was originally due on June 14, 2021. On August 9, 2021,
Ms. Tonya Thompson filed a Notification of Late Record stating: (1) appellant failed to pay or
make arrangements to pay the fee for preparing the record and appellant is not entitled to appeal
without paying the fee and (2) “Defense Counsel said [appellant] no longer wanted to appeal
and [the] record was no longer needed, hence, no payment [sic] for transcript preparation
[sic].”

        Appellant is represented on appeal by Ms. Stefanie Collins. Ms. Collins is hereby
ORDERED to file in this court, no later than August 20, 2021, either (1) a motion to dismiss
this appeal that fully complies with Texas Rule of Appellate Procedure 42.2(a) or (2) if appellant
wishes to continue his appeal, written proof to this court that either (a) Ms. Thompson’s fee
has been paid or arrangements have been made to pay the fee, or (b) appellant is entitled to
appeal without paying the fee.

        If Ms. Collins fails to respond by August 20, 2021, appellant’s brief will be due within
thirty (30) days from the date of this order, and the court will only consider those issues or points
raised in appellant’s brief that do not require a reporter’s record for a decision.



                                                      _________________________________
                                                      Lori I. Valenzuela, Justice
                                                                             FILE COPY




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of August, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court